The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/29/2020.
4.	Claims 1-59 are currently pending.
5.	Claims 15-19, 33-36, 55-56, and 59 have been withdrawn.
6.	Claims 4-5, 9, 27, and 57-58 have been amended.

Claim Objections
7.	Claims 15-19, 33-36, 55-57, and 59 are objected to because of the following informalities:  
Regarding claims 15-19, 33-36, 55-56, and 59:
Claims 15-19, 33-36, 55-56, and 59 have been provided with an improper status identifier, and as such, the individual status of each claim cannot be identified. It . Appropriate correction is required.
Regarding claim 57:
Claim 57 includes the limitation “the second gas supply of gas supply the same gas”. This is grammatically incorrect. It appears applicant meant to claim “the second gas supply supplies the same gas”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 4, 8, and 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 4:
	Claim 4 sets forth “variations in d changes the radial density of the Archimedean spiral”. This limitations is unclear because the claim does not set forth what “d” represents. The limitations merely set forth what happens when “d” changes. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “d is a constant, wherein variations in d changes the radial density of the Archimedean spiral”.
Regarding claims 8 and 42:

Regarding claim 42:
	Claim 42 includes similar limitations to claim 8, As such, claim 42 is rejected for the same reason set forth above and has been interpreted in the same manner as claim 8 set forth above.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1-14, 20-32, 37-54, and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2016/0340781) in view of Han (US 2015/0235812) and Kashyap  (US 2014/0299681), with evidentiary support from Chang (US 2019/0218665).
Regarding claim 1, Thomas teaches a chemical vapor deposition tool (a deposition apparatus) [0018].  The tool (apparatus 300 of Fig. 1) comprises a processing chamber (vacuum chamber 324).  The tool also includes a showerhead assembly (314) [0018].   The showerhead of Thomas is shown in more detail in Figs. 2A-B.  The showerhead assembly has a gas dispensing surface (lower surface 254 of Fig. 2B) that includes a first set of holes (first group of gas injection holes 243) [0031].  Thomas also teaches a second set of holes (second group of gas injection holes 244) [0031].  
The first set of holes (243 of Fig. 3A) are in fluid communication with a first gas source (362a of Fig. 3A) via a central gas passage (221), and the second set of holes are in fluid communication with a second gas source (362a) via an outer gas passage (222)  [0034].  
The gas injection hole patterns, areal gas injection hole density, and dimensions of the gas injection holes of the first group of gas injection holes 243 and the second group of gas injection holes 244 can be predetermined for a given process to be 
Thompson does not teach the limitation wherein the first set of holes is arranged in a first spiral pattern, and the second set of holes is arranged in a second spiral pattern.  
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  

Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 2, Thomas teaches the limitations of claim 1.  
Under the broadest reasonable interpretation, a first set of holes can be defined in the apparatus of Thompson that approximates an Archimedean spiral, as seen in below annotated Fig. 5B.  The holes close to the spiral can be interpreted as part the “first set of holes,” shown in below annotated fig. 5B of Thomas.  

    PNG
    media_image1.png
    799
    840
    media_image1.png
    Greyscale

In an alternative to this broad interpretation, the specific spiral pattern is a result effective variable, as discussed above in claim 1.  
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency 
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed “first spiral pattern is an Archimedean spiral or an approximation of the Archimedean spiral and the first set of holes are spaced along the Archimedean spiral or the approximation of the Archimedean spiral” pattern of holes cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 3, Thomas teaches the limitations of claim 2.  
Thomas does not teach the limitation wherein the approximation means one or more holes among the first set of holes of the first spiral pattern are offset from one or more points defined by the Archimedean spiral by 1/10 of an inch or less.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted 
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the approximation means one or more holes among the first set of holes of the first spiral pattern are offset from one or more points defined by the Archimedean spiral by 1/10 of an inch or less” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 4, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein the first set of holes arranged in the first spiral pattern are approximately provided at points along an Archimedean spiral respectively, the Archimedean spiral defined by
                
                    r
                    =
                    
                        
                            c
                             
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            a
                                        
                                    
                                
                            
                        
                        
                            d
                        
                    
                
            
where: r is radial distance from the coordinate system origin; 0 is a polar coordinate of each point along the Archimedean spiral incremented from the 0 
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first set of holes arranged in the first spiral pattern are approximately provided at points along an Archimedean spiral respectively, the Archimedean spiral defined by
                
                    r
                    =
                    
                        
                            c
                             
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            a
                                        
                                    
                                
                            
                        
                        
                            d
                        
                    
                
            
where: c is a constant scaling factor; r is radial distance from a coordinate system origin; 0 is a polar coordinate of each point along the Archimedean spiral incremented from the 0 coordinate of the previous point by a consistent value; wherein a is a predefined constant angle; and variations in d changes the radial density of the Archimedean spiral” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may 
Regarding claim 5, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein the first set of holes are arranged along a first Archimedean spiral or a first approximation of the first Archamedean spiral and the second pattern of holes is arranged along a second Archimedean spiral or an approximation of the second Archimedean spiral.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first set of holes are arranged along a first Archimedean spiral or a first approximation of the first Archimedean spiral and the second pattern of holes is arranged along a second Archimedean spiral or an approximation of the second Archimedean spiral” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding claim 6, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein the first spiral pattern lies along a Fermat spiral.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “the first spiral pattern lies along a Fermat spiral.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 7, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein the first spiral pattern is a Vogel spiral pattern.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first spiral pattern is a Vogel spiral pattern.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality 

Regarding claim 8, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein first set of holes arranged in the first spiral pattern are not bilaterally symmetric.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein first set of holes arranged in the first spiral pattern are not bilaterally symmetric” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality 
Regarding claim 9, Thomas teaches the limitations of claim 1.  
Thomas does not teach the limitation wherein the first spiral pattern and the second spiral pattern are part of a same continuous pattern.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
wherein the first spiral pattern and the second spiral pattern are part of a same continuous pattern.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the 
Regarding claim 10, Thomas teaches the limitations of claim 9.  
Thomas further teaches inner region (where the first set of holes 243 are located in Fig. 5B) is in the center of the showerhead.  The outer region (where the second set of holes 244 are located in Fig. 5B) is concentrically outside of the inner region, as seen in Fig. 5B and Fig. 2B.  This corresponds to the limitation wherein the first holes are provided in an inner region and the second holes are provided in an outer region. 
Thomas does not teach the limitation wherein the first spiral pattern is provided in an inner region and the second spiral pattern is provided in an outer region of the gas dispensing surface.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “limitation wherein the first spiral pattern is provided in an inner region and the second spiral pattern is provided in an outer region of the gas dispensing surface.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 11, Thomas teaches the limitations of claim 10.  
Thomas modified by Han and Kashyap teaches the limitation wherein the first set of holes are arranged in the first spiral pattern, and the limitation wherein the second set of holes are arranged in the second spiral pattern, as discussed above.  
Thomas further teaches the limitations of a space provided between the first set of holes and the second set of holes.  The first holes (243 of fig. 2B) extend through the lower wall (241) of the showerhead assembly, and the second holes (244 of Fig. 2B) extend through the outer wall (242) of the showerhead assembly [0029].  This results in a space that is provided between the first pattern of holes and the second pattern of holes.  The outer wall (242) also physically separates a first plenum (inner plenum 250) from a second plenum (edge plenum 255).  The space provided between the holes is also seen in bottom view in Figs. 5A and 5B.  
arranged to supply the first gas to the first set of holes of the first spiral pattern”, “arranged to supply the second gas to the second set of holes of the second spiral pattern” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   The apparatus of Thomas is capable of the claimed function because the plenums are supplied by a respective first and second gas inlet through which a respective first and second gas inlets are supplied [0029].
Regarding claim 12, Thomas teaches the limitations of claim 1.  
Under the broadest reasonable interpretation, “arranged in clock-wise order” and “arranged in counter-clockwise order” do not add any new structural requirements to the first and second spiral patterns of modified Thomas.  “arranged in clock-wise order,”  could mean tracing a spiral from the center out, or it could mean tracing a spiral from the outermost point to the center.  This means that no matter the orientation of the spiral, it could be interpreted as “arranged in clock-wise order” or “arranged in counter-clockwise order.”   
In an alternative interpretation, modified Thomas does not teach the limitations wherein the first set of holes of the first spiral pattern are arranged in clock-wise order and the second set of holes of the second spiral pattern are arranged in a counter-clockwise order on the gas dispensing surface.

Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the wherein the first set of holes of the first spiral pattern are arranged in clock-wise order and the second set of holes of the second spiral pattern are arranged in a counter-clockwise order on the gas dispensing surface” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general 

Regarding claim 13, Thomas teaches the limitations of claim 1. 
Thomas does not teach the limitation wherein the first set of holes of the first spiral pattern have a smaller diameter and are more dense relative to the second set of holes of the second spiral pattern on the gas dispensing surface.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been the first set of holes of the first spiral pattern have a smaller diameter and are more dense relative to the second set of holes of the second spiral pattern on the gas dispensing surface” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before 
Regarding claim 14, Thomas teaches the limitations of claim 1.  
Thomas further teaches an embodiment where the second group of gas injecting holes (244 of Fig. 5B) are arranged in a hexagonal pattern (i.e. a non-spiral pattern).  The holes are arranged in this pattern from a bottom view of the face plate (240 of Fig. 5B), which also corresponds to the instant claimed gas dispensing surface because it is the surface where the gas injecting holes are formed.   
Regarding claim 20, Thomas teaches the limitations of claim 1.  
Thomas teaches that the showerhead further comprises a first plenum (inner plenum 250 of Fig. 2B) that is connected to the first holes (243) [0029].  Thomas also teaches a second plenum (edge plenum 255) [0029] connected to the second group of gas holes [0031], as seen in Fig. 2B.  
Although taught by the cited prior art, the claim limitations “arranged to supply the first gas to the first set of holes”, “arranged to supply the second gas to the second set of holes” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   The apparatus of Thomas is capable of the claimed function because the plenums are 
Regarding claim 21, Thomas teaches the limitations of claim 1.  
It is noted the language “wherein the first gas and the second gas are:(a) different gases; or (b) a same gas.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Thomas is suitable for this intended use because Thomas teaches a first gas source (362a of Fig. 3A) and a second gas source (362a) via an outer gas passage (222)  [0034] that are suitable for supplying the same or different gases.  
Regarding claim 22, Thomas teaches the limitations of claim 20.  
Thomas further teaches the limitation wherein the first plenum is a chamber.  The inner plenum (250 of Fig. 2B) appears to be a continuous chamber, as seen in Fig. 2B.
Regarding claim 23, Thomas teaches the limitations of claim 20.  
Thomas further teaches that the first plenum (inner plenum 250 of Fig. 2B) includes a plurality of tubes.  The upper halves of the gas injection holes can be interpreted as “tubes” while the lower halves can be interpreted as “holes.”  Both of these parts are in fluid communication with each other because gas flows through both parts from the inner plenum (250) [0036].  Examiners interpretation is shown below.  

    PNG
    media_image2.png
    237
    809
    media_image2.png
    Greyscale

Regarding claim 24, Thomas teaches the limitations of claim 20.  
Thomas teaches a controller (162 of Fig. 1) that controls all the activities of the apparatus.   Thomas teaches that the controller is configured to control the flow rates of precursors and inert gasses into the apparatus (i.e. the first gas), and to control the pressure in the chamber (324 of Fig. 1) [0023].  The controller controls the flow rates of precursors into the apparatus, which includes the flow rate of precursor provided into the first plenum (250) via the gas source (326a).  This corresponds to the instant limitation of a flow rate controller arranged to control a flow rate of the first gas provided to the first plenum.
Regarding claim 25, Thomas teaches the limitations of claim 20.
Thomas further teaches a first pressure controller configured to control a pressure of the first gas in the first plenum.  Thomas teaches a controller (162 of Fig. 1) that controls all the activities of the apparatus.   Thomas teaches that the controller is configured to control the flow rates of precursors and inert gasses into the apparatus (i.e. the first gas), and to control the pressure in the chamber (324 of Fig. 1) [0023].  By controlling the flow rate of precursors, the controller of Thomas controls the amount of gas flowing through the first plenum (250 of Fig. 2B) which controls the pressure inside the plenum.   Thomas also teaches that the pressure insides the chamber is controlled 
Regarding claim 26, Thomas teaches a chemical vapor deposition tool (a deposition apparatus) [0018].  The tool (apparatus 300 of Fig. 1) comprises a processing chamber (vacuum chamber 324).  The tool also includes a showerhead assembly (314) [0018].   The showerhead of Thomas is shown in more detail in Figs. 2A-B.  The showerhead assembly has a gas dispensing surface (lower surface 254 of Fig. 2B) that includes a first set of holes (first group of gas injection holes 243) [0031].  Thomas also teaches a second set of holes (second group of gas injection holes 244) [0031].  
The first set of holes (243 of Fig. 3A) are in fluid communication with a first gas source (362a of Fig. 3A) via a central gas passage (221), and the second set of holes are in fluid communication with a second gas source (362a) via an outer gas passage (222)  [0034].  
Thomas teaches that the showerhead further comprises a first plenum (inner plenum 250 of Fig. 2B) that is connected to the first holes (243) [0029].  Thomas also teaches a second plenum (edge plenum 255) [0029] connected to the second group of gas holes [0031], as seen in Fig. 2B.  
Thomas does not teach the limitation where the first set of holes is arranged in a first Vogel spiral pattern, or the limitation wherein the second set of holes are arrange din a second Vogel spiral pattern
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern 
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “where the first set of holes is arranged in a first Vogel spiral pattern, or the limitation wherein the second set of holes are arrange din a second Vogel spiral pattern” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Although taught by the cited prior art, the claim limitations “arranged to supply the first gas to the first set of holes”, “arranged to supply the second gas to the second set of holes” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-
Regarding claim 27, Thomas teaches the limitations of claim 26.  
As seen in Fig. 2B, the first set of holes (gas injection holes 243 of Fig. 2B) are provided in an inner region of the showerhead, and the second set of holes (gas injection holes 244 of Fig. 2B) are provided in an outer region, as can be seen in Fig. 2B and Fig. 5B.  Both holes are formed on a lower surface (254 of Fig. 2B) of the showerhead that corresponds to the instant claimed “gas dispensing surface.”  
Regarding claim 28, Thomas teaches the limitations of claim 27.  
Thomas further teaches inner region (where the first set of holes 243 are located in Fig. 5B) is in the center of the showerhead.  The outer region (where the second set of holes 244 are located in Fig. 5B) is concentrically outside of the inner region, as seen in Fig. 5B and Fig. 2B.  
Regarding claim 29, Thomas teaches the limitations of claim 27.  
Thomas further teaches the limitations of a space provided between the first set of holes and the second set of holes.  The first holes (243 of fig. 2B) extend through the lower wall (241) of the showerhead assembly, and the second holes (244 of Fig. 2B) extend through the outer wall (242) of the showerhead assembly [0029].  This results in a space that is provided between the first pattern of holes and the second pattern of holes.  The first pattern of holes (243 of Fig. 5B) is in the inner region, and the second 
Regarding claim 30, Thomas teaches the limitations of claim 27.   
Under the broadest reasonable interpretation, “arranged in clock-wise order” and “arranged in counter-clockwise order” do not add any new structural requirements to the first and second spiral patterns of modified Thomas.  “arranged in clock-wise order,”  could mean tracing a spiral from the center out, or it could mean tracing a spiral from the outermost point to the center.  This means that no matter the orientation of the spiral, it could be interpreted as “arranged in clock-wise order” or “arranged in counter-clockwise order.”   

In an alternative interpretation, Thomas does not teach the limitation wherein the first set of holes arranged in the first Vogel spiral pattern run in a clock-wise direction while the second set of holes arranged in the second Vogel spiral pattern run in a counter clock-wise direction.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  

As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first set of holes arranged in the first Vogel spiral pattern run in a clock-wise direction while the second set of holes arranged in the second Vogel spiral pattern run in a counter clock-wise direction.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 31, Thomas teaches the limitations of claim 27.  
The first set of holes taught by Thomas (holes 243) appear to be smaller in size than the second set of holes taught by Thomas (holes 244).  This is shown in Fig. 5B.  This corresponds to the instant limitation wherein a first size of the first set of holes is different than a second size of the second set of holes.  Thomas also teaches that the gas injection hole patterns, areal density, and dimensions of the holes can be predetermined for a given process to be performed [0044].  
Regarding claim 32, Thomas teaches the limitations of claim 27.

Regarding claim 37, Thomas teaches the limitations of claim 27.   
It is noted the language “wherein the first gas and the second gas are:(a) different gases; or (b) a same gas.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Thomas is suitable for this intended use because Thomas teaches a first gas source (362a of Fig. 3A) and a second gas source (362a) via an outer gas passage (222)  [0034] that are suitable for supplying the same or different gases.  
Regarding claim 38, Thomas teaches the limitations of claim 27.  
Thomas further teaches the limitation wherein the first plenum (inner plenum 250 of Fig. 2B) is in fluid communication with the first set of holes (holes 243), as shown in Fig. 2B [0031].  The inner plenum 250 also appears to be a continuous chamber, as shown in Fig. 2B.  One of ordinary skill in the art would understand a chamber to be an 
Regarding claim 39, Thomas teaches the limitations of claim 27.  
Thomas further teaches that the first plenum (inner plenum 250 of Fig. 2B) includes a plurality of tubes.  The upper halves of the gas injection holes can be interpreted as “tubes” while the lower halves can be interpreted as “holes.”  Both of these parts are in fluid communication with each other because gas flows through both parts from the inner plenum (250) [0036].  Examiners interpretation is shown below.  

    PNG
    media_image2.png
    237
    809
    media_image2.png
    Greyscale


Regarding claim 40, Thomas teaches the limitations of claim 27.  
Thomas teaches a controller (162 of Fig. 1) that controls all the activities of the apparatus.   Thomas teaches that the controller is configured to control the flow rates of precursors and inert gasses into the apparatus (i.e. the first gas), and to control the pressure in the chamber (324 of Fig. 1) [0023].  The controller controls the flow rates of precursors into the apparatus, which includes the flow rate of precursors from the gas sources (326a and 326b of Fig. 3A).  The precursor gas source 326a is connected to the inner plenum (250 of Fig. 3A, corresponding to the instant claimed first plenum), and the precursor gas source 326b is connected to the outer plenum (255 of Fig. 3A, 
It is noted the language “a flow rate controller capable of individually controlling a flow rate of the first gas and the second gas into the first plenum and the second plenum respectively” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The controller of Thomas is configured to perform these functional limitations, as discussed above.  Without the recitation of “a controller configured to” followed by a functional limitation, these limitations can alternatively be interpreted as the intended use of the controller.  
Regarding claim 41, Thomas teaches the limitations of claim 27.  
Thomas further teaches a first pressure controller configured to control a pressure of the first gas in the first plenum and the second gas in the second plenum respectively.  Thomas teaches a controller (162 of Fig. 1) that controls all the activities of the apparatus.   Thomas teaches that the controller is configured to control the flow rates of precursors and inert gasses into the apparatus (i.e. the first gas), and to control the pressure in the chamber (324 of Fig. 1) [0023].  By controlling the flow rate of precursors, the controller of Thomas controls the amount of gas flowing through the first 
It is noted the language “a pressure controller capable of individually controlling pressure of the first gas and the second gas in the first plenum and the second plenum respectively” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The controller of Thomas is configured to perform these functional limitations, as discussed above.  Without the recitation of “a controller configured to” followed by a functional limitation, these limitations can alternatively be interpreted as the intended use of the controller.  
Regarding claim 42, Thomas teaches the limitations of claim 27.  
Thomas does not teach the limitation, wherein the first set of holes and the second set of holes are not bilaterally symmetric.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency 
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first set of holes and the second set of holes are not bilaterally symmetric.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 43, Thomas teaches the limitations of claim 27.  
Thomas does not teach the limitation wherein the first Vogel spiral pattern approximates a Vogel spiral where one or more holes among the first set of holes are offset from points defined by the Vogel spiral by 1/10 of an inch or less.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency 
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “limitation wherein the first Vogel spiral pattern approximates a Vogel spiral where one or more holes among the first set of holes are offset from points defined by the Vogel spiral by 1/10 of an inch or less” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 44, Thomas teaches a chemical vapor deposition tool (a deposition apparatus) [0018].  The tool (apparatus 300 of Fig. 1) comprises a processing chamber (vacuum chamber 324).  The tool also includes a showerhead assembly (314) [0018].   The showerhead of Thomas is shown in more detail in Figs. 2A-B.  The showerhead assembly has a gas dispensing surface (lower surface 254 of Fig. 2B) that includes a first set of holes (first group of gas injection holes 243) [0031].  Thomas also teaches a second set of holes (second group of gas injection holes 244) [0031].  

Thomas teaches that the showerhead further comprises a first plenum (inner plenum 250 of Fig. 2B) that is connected to the first holes (243) [0029].  Thomas also teaches a second plenum (edge plenum 255) [0029] connected to the second group of gas holes [0031], as seen in Fig. 2B.  
Thomas does not teach the limitation where the first set of holes is arranged in a first spiral pattern.  
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the 
Although taught by the cited prior art, the claim limitations “arranged to supply the first gas to the first set of holes”, “arranged to supply the second gas to the second set of holes” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   The apparatus of Thomas is capable of the claimed function because the plenums are supplied by a respective first and second gas inlet through which a respective first and second gas inlets are supplied [0029].
Regarding claim 45, Thomas teaches the limitations of claim 44.  
Thomas teaches an embodiment of the showerhead in Fig. 5A.  Thomas teaches in this preferred embodiment, the second group of gas injection holes (244, corresponding to the instant claimed second set of holes) is arranged in one or more concentric rows.  Concentric rows are rotationally symmetric, i.e. the second set of holes is arranged in a symmetrical pattern.   
Regarding claim 46, Thomas teaches the limitations of claim 44.

Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between a first and second side of the faceplate [0049].  Essentially, Kashyap teaches that the gas flow distribution is a result of the pattern used in a showerhead plate.  
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the second set of holes is arranged in a second spiral pattern” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 47, Thomas teaches the limitations of claim 44. 
Under the broadest reasonable interpretation, a first set of holes can be defined in the apparatus of Thompson that approximates an Archimedean spiral, as seen in 

    PNG
    media_image1.png
    799
    840
    media_image1.png
    Greyscale

In an alternative interpretation, Thomas does not teach the limitation wherein the first spiral pattern is an Archimedean spiral or an approximation thereof.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first spiral pattern is an Archimedean spiral or an approximation thereof” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 48, Thomas teaches the limitations of claim 44.  
Under the broadest reasonable interpretation, a first set of holes can be defined in the apparatus of Thompson that approximates a Vogel spiral, as seen in below annotated Fig. 5B.  The holes that approximately lay on the spiral can be interpreted as part the “first set of holes,” shown in below annotated fig. 5B of Thomas.  

    PNG
    media_image3.png
    483
    508
    media_image3.png
    Greyscale


48. The CVD tool of claim 44, wherein the first spiral pattern is a Vogel spiral or an approximation thereof.
Regarding claim 49, Thomas teaches the limitations of claim 44. 
Under the broadest reasonable interpretation, a first set of holes can be defined in the apparatus of Thompson that approximates a Fermat spiral, as seen in below annotated Fig. 5B.  The holes that approximately lay on the spiral can be interpreted as part the “first set of holes,” shown in below annotated fig. 5B of Thomas.  

    PNG
    media_image3.png
    483
    508
    media_image3.png
    Greyscale


In an alternative interpretation, Thomas does not teach the limitation wherein the first spiral pattern is a Fermat spiral or an approximation thereof.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  
Kashyap  (US 2014/0299681) also teaches that for conventional showerheads under steady-state flow conditions, gas flow distribution out of the plenum and through the faceplate should be dominated primarily by the geometry of the hole pattern in the faceplate (i.e. the downstream plate) [0046].  The faceplate (124 of Fig. 1A), analogous to the instant invention, has a pattern of through holes (130) that communicate between 
As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first spiral pattern is a Fermat spiral or an approximation thereof” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality 

Regarding claim 50, Thomas teaches the limitations of claim 46. 
Thomas in view of Han and Kashyap teaches the first spiral pattern and the second spiral pattern, as discussed above with regard to claim 46.   
Thomas further teaches inner region (where the first set of holes 243 are located in Fig. 5B) is in the center of the showerhead.  The outer region (where the second set of holes 244 are located in Fig. 5B) is concentrically outside of the inner region, as seen in Fig. 5B and Fig. 2B.  
This corresponds to the limitation of an inner and outer region, wherein the inner and outer regions are concentric.  
Regarding claim 51, Thomas teaches the limitations of claim 50.  
Thomas further teaches the limitations of a space provided between the first set of holes and the second set of holes.  The first holes (243 of fig. 2B) extend through the lower wall (241) of the showerhead assembly, and the second holes (244 of Fig. 2B) extend through the outer wall (242) of the showerhead assembly [0029].  This results in a space that is provided between the first pattern of holes and the second pattern of 
Regarding claim 52, Thomas teaches the limitations of claim 46.  
Under the broadest reasonable interpretation, “arranged in clock-wise order” and “arranged in counter-clockwise order” do not add any new structural requirements to the first and second spiral patterns of modified Thomas.  “arranged in clock-wise order,”  could mean tracing a spiral from the center out, or it could mean tracing a spiral from the outermost point to the center.  This means that no matter the orientation of the spiral, it could be interpreted as “arranged in clock-wise order” or “arranged in counter-clockwise order.”   
In an alternative interpretation, Thomas does not teach the limitation wherein the first set of holes arranged in the first spiral pattern run in a clock-wise direction while the second set of holes arranged in the second Vogel spiral pattern run in a counter clock-wise direction.
Han (US 2015/0235812) teaches a substrate processing apparatus for PECVD [0004].  Han teaches the use of a distribution portion (232) with a gas hole pattern member (230) that distributes a gas.  Han teaches that the flux of gas may be adjusted by changing the hole pattern shape of the gas distribution portion to improve efficiency [0064].  Essentially, gas flux is a variable that is affected by the hole pattern of a gas distributor.  

As the gas flux and gas flow distribution are variables that can be modified, among others, by adjusting hole pattern shape, with said gas flux and distribution changing as the pattern is changed, the precise hole pattern would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed pattern of holes “wherein the first set of holes arranged in the first spiral pattern run in a clock-wise direction while the second set of holes arranged in the second Vogel spiral pattern run in a counter clock-wise direction” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the pattern of first and second holes in the apparatus of Thomas to obtain the desired gas flux and steady state flow distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Evidentiary support for providing holes in spiral patterns can be found in Chang (US 2019/0218665), for example, who teaches that in some embodiments the plurality of holes in a gas distribution plate are disposed along an imaginary curve line that may be an Archimedean spiral curve, as shown in Fig. 2B.  Chang also anticipates that the parameters of the Archimedean spiral can be changed [0028].  In light of the result effective variable teaching of Han and Kashyap, one of ordinary skill in the art before the time of filing would understand that the specific parameters defining a general Archimedean spiral can be optimized in order to produce a variety of spiral hole patterns especially based on the Archimedean spiral, such as a Fermat and Vogel Spiral.  
Regarding claim 53, Thomas teaches the limitations of claim 46.  
Thomas modified by Han and Kashyap teaches the first and second spiral pattern, as discussed above with regard to claim 46.  
The first set of holes taught by Thomas (holes 243) appear to be smaller in size than the second set of holes taught by Thomas (holes 244) in the embodiment shown in Fig. 5B.  This corresponds to the instant limitation wherein a first size of the first set of holes is different than a second size of the second set of holes.  Thomas also teaches that the gas injection hole patterns, areal density, and dimensions of the holes can be predetermined for a given process to be performed [0044].  
Regarding claim 54, Thomas teaches the limitations of claim 46. 

The density (defined by the proportion of space taken up by the holes in a given area) appears to be larger for the second set of holes (244 of Fig. 5B) than the density of the first set of holes (243 of Fig. 5B), as shown in Fig. 5B.  Thomas also teaches that the gas injection hole patterns, areal density, and dimensions of the holes can be predetermined for a given process to be performed [0044].  
Regarding claim 57, Thomas teaches the limitations of claim 1. 
It is noted the language “wherein the first supply of gas and the second supply of gas supply the same gas.” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).
Regarding claim 58, Thomas teaches the limitations of claim 57.  
Thomas further teaches that the gas source (362 of Fig. 1) supplying the apparatus may include multiple gas lines (310) that are connected to a manifold, and that the gases may be premixed before being supplied to the chamber via the showerhead assembly (314).  The space where these gases are premixed (apparently 308 of Fig. 1) corresponds to the instant claimed limitation of “a common plenum,” .  

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 09/29/2020, with respect to the objection of claim(s) 5 and 27 have been fully considered and are persuasive.  The objection of claim(s) 5 and 27 has been withdrawn in view of the amendments to claims 5 and 27.
14.	Applicant’s arguments, see Remarks, filed 09/29/2020, with respect to the rejection of claim(s) 4, 8, and 42 under 35 USC 112(b) have been fully considered but they are not persuasive.
Regarding claim 4:
	The amendments do NOT define what “d” represents. The claim merely sets forth what happens when “d” changes. As such, the limitation remains unclear.
Regarding claims 8 and 42:
	Applicant argues that symmetry is defined along linear paths with the center axis of the showerhead. 
	In response, it is noted that applicant’s arguments are NOT commensurate in scope with the claims. The center axis of the showerhead is NOT defined to be a line of symmetry in the claims. As claimed, the limitation is indefinite because it is geometrically impossible. For example, the line of symmetry may be defined as a spiral splitting the first set of holes right down the center. The left edge of the each of the first set of holes define a left boundary and the right edge of each of the first set of holes 
15.	Applicant’s arguments, see Remarks, filed 09/29/2020, with respect to the rejection of claim(s) 9 and 57-58 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 9 and 57-58 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 9 and 57-58.
16.	Applicant's arguments, see Remarks, filed 09/29/2020, with respect to the rejection of claim(s) 1-14, 20-32, 37-54, and 57-58 under 35 USC 103 have been fully considered but they are not persuasive. 
(a) Applicant argues that arranging the first and second holes patterns as claimed is not obvious. Specifically, applicant argues that current showerheads tend to have symmetrical hole patterns resulting in locations of stagnant gas flow. However, the instant invention uses various type of non-symmetrical spiral patterns which has the unexpected result of reducing or eliminating stagnant gas flow resulting in a more uniform film.
In response, examiner disagrees. It is noted that nowhere does Han/Kashyup limit the pattern of holes such that they must be symmetrical. Han/Kashyap broadly discloses that the arrangement of holes is a result-effective variable [0064, 0046, respectively]. Specifically, optimizing the location of the holes (variable) allows for one to achieve the desired flow profile (result). This is basic fluid dynamics. 
Moreover, the statement that current showerheads tend to have symmetrical hole patterns is a completely unsubstantiated assertion and is mischaracterization of the 
Sabri et al (US 2012/0222815) – “The gas distribution holes 275 may be arranged in any of several different configurations, including grid arrays, polar arrays, spirals, offset spirals, hexagonal arrays, etc. The hole arrangements may result in varying hole density across the showerhead.” [0080]
Chandrasekharan et al (US 2016/0340782) – “While providing a relatively high flow uniformity can be achieved by properly designing and placing a baffle in the showerhead, a relatively high or even higher flow uniformity can achieved by properly designing the faceplate. For example, the arrangement, number, and diameter of through-holes extending through the faceplate can fine-tune the flow uniformity out of the faceplate” [0083].
Regarding applicant’s unexpected result argument, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and 
Finally, the instant examiner notes that claim 1 could have easily been rejected under Thomas alone [see the first annotated drawing provided in the previous office action]. Specifically, one may simply play connect the dots between “a first set of holes” and “a second set of holes” to define a spiral pattern. A set of holes is an arbitrary selection of an arbitrary subdivision of holes in the showerhead. 
(b) Applicant argues that Thompson, Han, and Kashyup fail to recognize any problems associated with using symmetrical hole patterns. As such, there is nothing to suggest using a spiral pattern of holes as claimed. 
In response, it is noted that the references need not recognize a problem associated with symmetrical hole patterns. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
There are many reasons why something may be obvious. Han/Kashyap teach that it would be obvious to optimize hole patterns to achieve the desired flow pattern (see result-effective analysis set forth above). 
Finally, it is noted that non-symmetrical hole patterns are NOT claimed.


Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Benjamin Kendall/Primary Examiner, Art Unit 1718